Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       01-JUN-2020
                                                       09:49 AM
                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    TED’S WIRING SERVICE, LTD.,
             Petitioner-Respondent/Plaintiff-Appellee,

                                  vs.

          DEPARTMENT OF TRANSPORTATION, STATE OF HAWAI#I;
            Respondent-Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 13-1-1910)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Respondent-Petitioner/Defendant-Appellant Department of
Transportation, State of Hawai#i’s application for writ of
certiorari, filed on April 3, 2020, is hereby accepted.
           IT IS FURTHER ORDERED that no oral argument will be
heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED:   Honolulu, Hawai#i, June 1, 2020.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson